Citation Nr: 1126731	
Decision Date: 07/18/11    Archive Date: 07/21/11	

DOCKET NO.  06-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a chronic skin disorder, to include dermatitis, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in August 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for a chronic skin disorder.  In pertinent part, it is contended that the Veteran's current skin disorder had its origin as the result of exposure to dioxin (i.e., Agent Orange) during his period of service in the Republic of Vietnam.

In that regard, at the time of the Board's prior remand in August 2010, it was noted that service treatment records showed that the Veteran had received treatment for acne while in service.  Moreover, in March 1966 (while in service), a physician had noted the presence of an ulcerated lesion on the shaft of the Veteran's penis, which was later described as "healing."  Significantly, a July 1967 health record showed the presence of a scar as the result of a pilonidal cyst.  However, no acne or other skin disability was noted at the time of the Veteran's service separation examination.

Further noted was that VA outpatient treatment records covering the period from 2003 to 2006 showed complaints of a chronic skin rash which, according to the Veteran, had been present for 40 years, and untreated until 2005.  Moreover, in March 2005, the Veteran had been diagnosed with cutaneous methicillin resistant staph aureus (MRSA) and dermatitis.  Reportedly, the Veteran's rash had been treated with a variety of medications, including steroids, with some relief, but without complete eradication.  In June 2005, a skin biopsy was performed which ruled out both cancer and fungus, but was reportedly consistent with dermatitis herpetiformis.  Moreover, in December 2005, the Veteran was diagnosed with dermatitis herpetiformis and skin eruptions, which were reportedly mild in warm weather, but somewhat more severe in colder weather.  Significantly, in September 2006, a physician had ruled out celiac disease, but noted the presence of a flexural scaling rash consistent with dermatitis herpetiformis on the Veteran's upper extremities, as well as on his forehead, and on the knees and buttocks.  

At the time of the aforementioned August 2010 remand, and in an attempt to clarify the exact nature and etiology of the Veteran's current skin pathology, it was requested that the Veteran be scheduled for an appropriate VA examination.  The Veteran's claims folder was to be furnished to the examiner.  Following a review of those records and a complete examination of the Veteran, the examiner was requested to provide an opinion as to whether the Veteran's current skin disorder at least as likely as not began in service, or was otherwise related to service.  The examiner was additionally requested to state whether it was at least as likely as not the case that any diagnosed skin disorder, to include chloracne (if diagnosed), was due to exposure to Agent Orange during service.  Finally, it was requested that a complete rationale be provided for each opinion expressed.

In response to the Board's request, in September 2010, the Veteran was afforded a VA dermatologic examination.  That examination resulted in a diagnosis of dermatitis herpetiformis, which, according to the examiner, was unrelated to the Veteran's military service or reported exposure to Agent Orange.  Significantly, while at the time of the September 2010 VA examination, there was noted a brief history of the Veteran's skin disorder, as well as pertinent findings on physical examination, no mention whatsoever was made of the Veteran's inservice skin pathology, or treatment therefore.  Nor (despite the Board's request) was a complete rationale provided for the opinion offered.  Significantly, a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Moreover, a remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally, or as head of the Department.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the circumstances, an attempt to obtain a clarifying opinion will be made prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, and in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any identified private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the September 2010 dermatology examination, or to another appropriate examiner, should that examiner prove unavailable.  Following a review of the Veteran's entire claims folder, the examiner should offer an opinion as to whether any identified skin disorder, including, but not limited to, dermatitis herpetiformis, at least as likely as not had its origin during the Veteran's period of active military service, to include as the result of exposure to Agent Orange.  All of the aforementioned information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  In providing the aforementioned rationale, the examiner should specifically address any findings of skin pathology (to include both diagnosis and treatment) in service, and the relationship, if any, between such pathology and the Veteran's current skin pathology.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic skin disorder (including dermatitis), to include as the residual of exposure to Agent Orange.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in October 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



